                       Case 19-10234-KG            Doc 329        Filed 03/25/19         Page 1 of 7


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                      )
In re:                                                                )   Chapter 1l
                                                                      )
THINGS REMEMBERED, [NC., et al.,t                                     )   Case   No. 19-10234 (KG)
                                                                      )
                                       Debtors.                       )   (Jointly Administered)
                                                                      )

       NOTICE OF AGENDA FOR THE HEARING ON MARCH27,20I9, AT 1:00 P.M.
     (PREVAILING EASTERN TIME), BEFORE THE HONORABLE KEVIN GROSS AT
         THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF'
        DELAWARE, LOCATED AT 824 NORTH MARKET STREET,6TH FLOOR,


CONTINUED MATTER:

I           Debtors' Motion for Entry of Orders (I) Appointing a Consumer Privacy Ombudsman,
            (II) (A) Approving Bidding Procedures, (B) Approving Bid Protections, (C) Scheduling
            an Auction and Sale Hearing, (D) Approving the Form and Manner of Notice Thereof,
            (E) Establishing Procedures for the Assumption and Assignment of Contracts and Leases,
            (IID(A) Approving the Asset Purchase Agreement, (B) Authorizing the Sale of Assets,
            and (C) Authorizing the Assumption and Assignment of Contracts and Leases, and
            (IV) Granting Related Relief [Docket No. 23, filed on February 6,20197.

                      Sale Response Deadline: March 1,2019 at 4:00 p.m. (ET). Extended for the
                      office of the United States Trustee to March 4, 2019 at 12:00 p.m. (ET).
                      Extended for Brookfield Property REIT Inc., Centennial Real Estate Company,
                      LLC, Montebello Town Center Investors LLC, Starwood Retail Partners LLC, ST
                      Mall Owner, LLC, The Macerich Company, YTC Mall Owner, LLC and
                      V/ashington Prime Group Inc. only with respect to non-stalking horse adequate
                      assurance to before or at the Sale Hearing.

                      Cure Objection Deadline: March 1,2019 at 4:00 p.m. (ET). Extended to March 4,
                      2019 at 4:00 p.m. (ET) for The Irvine Company LLC, a Delaware Limited
                      Company, Carousel Center Company LP, Crossgates Mall General Company
                      NewCo LLC, Holyoke Mall Company LP, Poughkeepsie Galleria LLC, Salmon
                      Run Shopping Center, Sangertown Square LLC, Pyramid V/alden Company LP,
                      Vantiv, LlClWorldpay and Simon Property Group, L.P.

                      Cure and Assumption and Assignment Responses Received:                         -   See   Exhibit A
                      attached hereto.


       The Debtors in these chapter I I cases, along with the last four digits of each Debtor's federal tax identif,rcation
       number, include: Things Remembered, lnc. (2696); TRM Holdco Corp. (5858); and TRM Holdings
       Corporation (2354). The location of the Debtors' service address is: 5500 Avion Park Drive, Highland Heights,
       Ohio 44143.

{   1229.002-W00s4986. }
                          Case 19-10234-KG      Doc 329     Filed 03/25/19   Page 2 of 7



                          Sale Responses Received:

                      A.        Informal comments received from the Official Committee of Unsecured
                                Creditors.

                      B.        Limited Objection of the United States Trustee to Debtors'Motion to Sell
                                Estate Assets Under 11 U.S.C. Section 363 [Docket No. 256, filed on
                                March 4,20191.

                      C.        Debtors' Omnibus Reply to the U.S. Trustee's Limited Objection to Sale
                                Motion fDocket No. 286, filed on March 5,20191.

                      Related Documents:

                      A.        Notice of Contract Parties to Potentially Assumed Executory Contracts
                                and Unexpired Leases [Docket No. 123, filed on February 15,2019].

                      B.        Order (A) Approving Bidding Procedures and Bid Protections, (B)
                                Scheduling an Auction and Sale Hearing, (C) Approving the Form and
                                Manner of Notice Thereof, (D) Establishing Notice and Procedures for the
                                Assumption and Assignment of Contracts and Leases, and (E) Granting
                                Related Relief fDocket No. 150, entered on February 21, 2019].

                      C         Notice of Sale by Auction and Sale Hearing fDocket No.       l5l, filed on
                                February 21,20191.

                      D         Amended Notice to Contract Parties to Potentially Assumed Executory
                                Contracts and Unexpired Leases [Docket No. 152, filed on February 21,
                                20rel.

                      E.        Notice to Contract Parties to Potentially Assumed Executory Contracts
                                and Unexpired Leases [Docket No. 159, filed on February 21,2019].

                      F.        Notice to Contract Parties to Potentially Assumed Executory Contracts
                                and Unexpired Leases [Docket No. 172, filed on February 24,2019].

                      G         Notice to Contract Parties to Potentially Assumed Executory Contracts
                                and Unexpired Leases [Docket No. 208, filed on February 27,20191.

                      H         Notice to Contract Parties to Potentially Assumed Executory Contracts
                                and Unexpired Leases [Docket No. 220, filed on February 28,20191.

                      I         Notice of (I) Designation of Successful Bid; and    (II)   Cancellation of
                                Auction fDocket No.227, filed on March I,2019].




{   1229.002-W0054986.}                                 2
                        Case 19-10234-KG       Doc 329     Filed 03/25/19    Page 3 of 7


                        J      Declaration of James Doak in Support of the Debtors' Motion for Entry of
                               an Order (A) Approving the Asset Purchase Agreement, (B) Authonzing
                               the Sale of Assets, (C) Authorizing the Assumption and Assignment of
                               Contracts and Leases, and (D) Granting Related Relief fDocket No. 263,
                               filed March 4,20191.

                        K.     Report of the Consumer Privacy Ombudsman [Docket No. 262, {iled
                               March 2,20191.

                        L,     Notice to Contract Parties to Potentially Assumed Executory Contracts
                               and Unexpired Leases fDocket No. 285, filed on March 5,2019].

                        M     Notice of Filing Revised Bid Procedures Order fDocket No. 145, filed on
                              February, 20,20191.

                        N.     Order (A) Approving the Asset Purchase Agreement, (B) Authonzing the
                               Sale of Assets, (C) Authonzing the Assumption and Assignment of
                               Contracts and Leases, and (D) Granting Related Relief fDocket No. 292,
                               entered March 6,20191.

                        o     Notice of Filing Final Asset Purchase Agreement fDocket No. 307, filed
                              on March Il,20I9l.

                        Status: The unresolved cure objections identified on Eblbit A attached hereto
                                are continued to April 2,2019 at I 1:00 a.m. (ET).

MATTER GOING FORWARD:

2         Debtors' Motion Seeking Entry of Interim and Final Orders (I) Authorizing Postpetition
          Use of Cash Collateral, (I! Granting Adequate Protection to the Secured Parties, (III)
          Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting
          Related Relief [Docket No. 22, filed on February 6,2019].

                        Response Deadline: February 21,2019 at 4:00 p.m. (ET). Extended to March 22,
                        2019, at 4:00 p.m. (ET) for the Official Committee of Unsecured Creditors.

                        Responses Received:

                        A.    Informal comments received from the Official Committee of Unsecured
                              Creditors.

                        B.    Limited Objection and Joinder of CBL & Associates Management, Inc. to
                              Certain Landlords' Objection to the Debtors' Motion Seeking Entry of
                              Interim and Final Orders (1) Authorizing Post Petition Use of Cash
                              Collateral, (II) Granting Adequate Protection to the Secured Parties, (III)
                              Modifting the Automatic Stay, (IV) Scheduling a Final Hearing, and (V)
                              Granting Related Relief [Docket No. 157, filed on February 21, 2019].




{ 1229.002-w0054986.}
                                                       J
                          Case 19-10234-KG     Doc 329       Filed 03/25/19    Page 4 of 7


                      C.       Limited Objection of Aronov Realty Management, Brookfield Property
                               REIT Inc., Centennial Real Estate Company, LLC, Kravco Company
                               LLC, Montebello Town Center Investors LLC, ST Mall Owner, LLC,
                               YTC Mall Owner, LLC, Starwood Retail Partners LLC, and the Macerich
                               Company to Debtors' Motion Seeking Entry of Interim and Final Orders
                               (I) Authorizing Postpetition Use of Cash Collateral, (lI) Granting
                               Adequate Protection to the Secured Parties, (III) Modifying the Automatic
                               Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
                               fDocket No. 158, filed on February 21,2019].

                      D        Joinder of Taubman Landlords to Limited Objection of Certain Landlords
                               to Debtors' Motion Seeking Entry of Interim and Final Orders (1)
                               Authorizing Post Petition Use of Cash Collateral, (II) Granting Adequate
                               Protection to the Secured Parties, (III) Modifying the Automatic Stay, (IV)
                               Scheduling a Final Hearing, and (V) Granting Related Relief fDocket No.
                               176, fúed on February 25,20T91.

                      Related Documents:

                      A        Order (A) Authorizing Postpetition Use of Cash Collateral, (B) Granting
                               Adequate Protection to the Secured Parties, (C) Modifying the Automatic
                               Stay, (D) Scheduling a Final Hearing, and (E) Granting Related Relief
                               [Docket No. 70, entered on February 7,20191.

                      B        Omnibus Notice of Second Day Hearing fDocket            No. 79, filed   on
                               February 7,20191.




                                   lRemainder of page intentíonally luft blank.l




{   1229.002-w0054e86.}                                  4
                      Case 19-10234-KG       Doc 329      Filed 03/25/19    Page 5 of 7


                      Status: The Debtors believe the informal response  of the Official Committee of
                            Unsecured Creditors has been resolved in principle subject to final
                            documentation. The Debtors are working to resolve the remaining
                            responses and, upon full resolution, will submit an agreed form of order at
                            or prior to the hearing. This matter is going forward.

Dated: March 25,2019                                IS RATII & COBB LLP
Wilmington, Delaware

                                                     . Landis (No. 3a07)
                                            Matthew B. McGuire (No. 4366)
                                            Kimberly A. Brown (No. 5138)
                                            Matthew R. Pierce (No. 5946)
                                            919 Market Street, Suite 1800
                                            Wilmington, Delaware I 9801
                                            Telephone: (302) 461-4400
                                            Facsimile: (302)467-4450
                                            Email:        landis@lrclaw.com
                                                          mcguire@lrclaw.com
                                                          brown@lrclaw.com
                                                          pierce@lrclaw.com

                                            -and-

                                            KIRKLAND & ELLIS LLP
                                            Christopher T. Greco, P.C. (admitted pro hac vice)
                                            Derek I. Hunter (admittedpro høc více)
                                            601 Lexington Avenue
                                            New York, New York 10022
                                            Telephone: (212) 446-4800
                                            Facsimile: (212) 446-4900
                                            Email:         christopher.greco@kirkland.com
                                                           derek. hunt er @kirkland. com

                                            -and-

                                            KIRKLAND & ELLIS LLP
                                            Spencer A. Winters (admittedpro hac vice)
                                            Catherine Jun
                                            300 North LaSalle
                                            Chicago, Illinois 60654
                                            Telephone: (312)862-2000
                                            Facsimile:     (312) 862-2200
                                            Email:         spencer.winters@kirkland.com
                                                           catherine j un@kirkl and. com



                                            Co-Counselfor the Debtors and Debtors in Possession

{ l 229.002-W0054986. }                               5
                                    Case 19-10234-KG        Doc 329      Filed 03/25/19         Page 6 of 7

                                                                    EXHIBIT A

                                                        In re Things Remembered, Inc., et al.
                                                         Case No. Case No. 19-10234 (KG)

               Formal Objections to Notice to Contract Parties to Potentially Assumed Executory Contracts and Unexpired Leases



                                       CBL & Associates Managanent,
                     1       174                                             Resolved.
                                       Inc.
                 2           t78       The Taubman Landlords                 Resolved.
                                                                             Resolved - The Debtors are no longer seeking to assume
                 J           219       Gravotech lnc. (dlbla Gravograph)     the contract related to this objection. Accordingly, the
                                                                             objection is moot.
                                       Tender Retail, A Division of
                 4           229                                             Resolved.
                                       Acceo Solutions,Inc.
                 5           230       Washington Prime Group Inc.           Resolved.
                 6           231       RetailMeNot, [nc.                     Resolved.
                 7           233       Oracle                                Resolved.
                 8           23s       STAG North Jackson 2,LLC              Resolved.
                 9           236       Warwick Mall Owner LLC                Resolved.
                                                                             The Debtors are engaged with the objecting party and
                 1   0       237       Westfield, LLC
                                                                             working to resolve the objection.
                                       Brookfield Property REIT Inc.,        Resolved as to Brookfield Property REIT Inc. The
                                       Centennial Real Estate Company,       Debtors are engaged with the rernaining objecting
                                       LLC, Montebello Town Center           parties and working to resolve the objection.
                1 1          240       Investors LLC, Starwood Retail
                                       Partners LLC, ST Mall Owner,
                                       LLC, The Macerich Company and
                                       YTC Mall Owner, LLC




{   1229.002-w0054986.}
                                      Case 19-10234-KG      Doc 329     Filed 03/25/19   Page 7 of 7

                                       Objection of Carousel Center         Resolved.
                                       Company, L.P., Crossgates Mall
                                       General Company NewCo, LLC,
                                       Crystal Run Galleri a LLC,
                                       Holyoke Mall Company, L.P.,
                                       JPMG Manassas Mall Owner
                                       LLC, Poughkeepsie Galleria LLC,
                t2           259
                                       Salmon Run Shopping Center.
                                       L.L.C., Sangertown Square,
                                       L.L.C., and Pyramid Walden
                                       Company, L.P. to Debtors'Notice
                                       to Contract Parties to Potentially
                                       Assumed Executory Contacts and
                                       Unexpired Leases
                                       The Taubman Landlords'               Resolved.
                                       Amended Precautionary Obj ection
                                       To The Notice Of Possible
                IJ           297       Assumption And Assignment Of
                                       Certain Executory Contracts And
                                       Unexpired Leases, And Cure
                                       Claim Obiection


         Informal Comments to Notice to Contract Parties to Potentially Assumed Executory Contracts and Unexpired   Leases



        Simon Property       L.P                          Resolved.
        Adobe Inc.                                        Resolved.
        Washington Prime Group lnc.                       Resolved.




     229.002-w0054986. }
                                                             2
{l
